UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-7587



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


MILTON BACHMAN COHEN,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     J. Frederick Motz, District Judge.
(CR-87-478-JFM)


Submitted:   December 9, 2004          Decided:     December 17, 2004


Before NIEMEYER, WILLIAMS, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Milton Bachman Cohen, Appellant Pro Se. Stephen Matthew Schenning,
OFFICE OF THE UNITED STATES ATTORNEY, Baltimore, Maryland; Rod J.
Rosenstein, OFFICE OF THE UNITED STATES ATTORNEY, Greenbelt,
Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Milton Bachman Cohen appeals the district court’s order

denying his motion for correction of sentence under former Fed. R.

Crim. P. 35.   We have reviewed the record and find no reversible

error.   Accordingly, we affirm.   We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                          AFFIRMED




                              - 2 -